Exhibit 10.1

TRANSITION AGREEMENT AND RELEASE

This Transition Agreement and Release (“Agreement”) is made by and between
Harrison Dillon (the “Employee”) and Solazyme, Inc. (“Solazyme”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, the Employee is currently the President of Solazyme;

WHEREAS, the Employee signed an Employee Proprietary Information and Inventions
Agreement with Solazyme dated October 11, 2004 (the “Confidentiality
Agreement”);

WHEREAS, Solazyme and the Employee have entered into Stock Option Agreements,
dated various dates (collectively the “Option Agreements”), granting the
Employee the option to purchase shares of Solazyme’s common stock, subject to
vesting schedules set forth therein and subject to the terms and conditions of
Solazyme’s Second Amended and Restated 2004 Equity Incentive Plan, 2011 Equity
Incentive Plan and the applicable Option Agreements;

WHEREAS, Solazyme and the Employee have entered into Restricted Unit Agreements,
dated various dates (collectively the “RSU Agreements”), granting the Employee
rights to shares of Solazyme’s common stock, subject to vesting schedules set
forth therein and subject to the terms and conditions of Solazyme’s 2011 Equity
Incentive Plan and the applicable RSU Agreements;

WHEREAS, Solazyme and the Employee have agreed on the date hereof that the
Employee will separate from employment with Solazyme;

WHEREAS, the separation from employment with Solazyme will be effective
September 30, 2013 (the “Separation Date”);

WHEREAS, the Parties agree that the Employee shall provide certain transitional
services for Solazyme through and including the Separation Date (the “Transition
Period”) as provided herein, subject to and conditioned upon the Employee
remaining compliant with the terms of this Agreement, in exchange for which
Solazyme agrees to continue to (i) provide the Employee his base salary and
standard benefits, (ii) allow the Employee to continue to vest in his
outstanding stock options and RSUs, in each case for the duration of the
Transition Period, and (iii) retain his existing title and reporting
relationships;

WHEREAS, subject to the Employee providing the Transition Services (as defined
below), and conditioned upon the Employee entering into this Agreement on or by
September 5, 2013 (the “Expiration Date”), Solazyme agrees that on or about the
Separation Date, it will provide to the Employee the opportunity to enter into
the Separation and Release Agreement provided as Exhibit A (the “Separation
Agreement”), subject to the terms and conditions provided therein; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against Solazyme and any of the Releasees (as defined below), including, but not
limited to, any and all claims arising out of or in any way related to the
Employee’s employment with Solazyme, the transition of that employment as
anticipated herein, or the Employee’s separation from employment with Solazyme;

 

Page 1    CONFIDENTIAL    Initial:             



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises made herein, Solazyme
and the Employee hereby agree as follows:

COVENANTS

1. Consideration.

a. Opportunity for Increased Severance Benefits under the Separation Agreement.
Subject to the Employee (i) executing this Agreement by the Expiration Date;
(ii) executing the Separation Agreement in accordance with the terms set forth
therein; and (iii) complying in full with the terms of this Agreement, the
Confidentiality Agreement and the Separation Agreement, Solazyme agrees to
provide the Employee the Severance Benefits defined in the Separation Agreement.
Subject to the foregoing conditions, the Employee understands that he shall have
the separate choice upon separation from employment with Solazyme as to whether
or not to enter into the Separation Agreement, in exchange for the Severance
Benefits provided therein, but that in any regard this Agreement, if executed,
shall remain fully binding and enforceable on its own terms.

The Employee acknowledges and agrees that the consideration provided above
constitutes benefits to which the Employee was not already entitled and
therefore acts as binding and valid consideration for the terms of this
Agreement.

2. Payment of Salary and Receipt of All Benefits. The Employee acknowledges and
represents that, as of the date this Agreement is executed, Solazyme has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, leave,
housing allowances, relocation costs, interest, severance, outplacement costs,
fees, reimbursable expenses, commissions, stock, stock options, RSUs, vesting,
and any and all other benefits and compensation due and owing to the Employee
(other than salary and wages earned since the date of his last paycheck, and
other than personal time off accrued but not taken as of the date of this
Agreement). The Employee further acknowledges and represents that he has
received any leave to which he was entitled or that he requested, if any, under
the California Family Rights Act and/or the Family Medical Leave Act, and that
he did not sustain any workplace injury, during his employment with Solazyme.

3. Transition Services.

a. Services. The Parties agree that during the Transition Period, the Employee
shall provide, in good faith, reasonable assistance to Solazyme in connection
with its business activities, intellectual property support and the
transitioning of his services and business relationships (the “Transition
Services”).

b. Compensation During Transition Services. The Parties agree, as compensation
in full for the Transition Services, that Solazyme shall continue to pay the
Employee his standard base salary and benefits, such as health, disability,
accrual of personal time off, and perquisites (to the extent applicable),
subject to the applicable terms and conditions of the benefit plans and Solazyme
policies and shall allow the Employee to continue to vest in his outstanding
stock options and RSUs, in each case for the duration of the Transition Period.
Attached as Exhibit B is a schedule showing the Solazyme options and RSUs
currently held by the Employee, each of which (if presently unvested) will
continue to vest should the Employee remain eligible for such vesting pursuant
to the terms of this Agreement.

 

Page 2



--------------------------------------------------------------------------------

c. Early Termination of Transition Services. The Parties agree that Solazyme
maintains the right to terminate the relationship and end the Transition
Services (and the Transition Period) at any time prior to the Separation Date in
the event that (i) the Employee fails to materially comply with the terms of
this Agreement or the Confidentiality Agreement; or (ii) the Employee engages in
any activities that constitute Cause as defined below. Except as provided by a
written agreement signed by both the Employee and an authorized executive
officer of Solazyme that expressly allows otherwise, the Transition Services
shall not extend beyond the Separation Date. Notwithstanding any early
termination or extension to the Separation Date, the Employee agrees to remain
bound by the terms of this Agreement, including but not limited to the release
of claims provided herein.

d. Cause. For purposes of this Agreement, “Cause” shall mean, the occurrence of
any one or more of the following events: (i) the Employee’s refusal to perform
in any material respect his current employment duties; (ii) the Employee’s
engagement in conduct that causes demonstrable injury, monetarily or otherwise,
to Solazyme, including, but not limited to, misappropriation or conversion of
assets of Solazyme; or (iii) the Employee’s engagement in an act of moral
turpitude or conviction of or entry of a plea of nolo contendere to a felony.

4. Employee Release of Claims. The Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to the Employee by Solazyme and its current and former officers, directors,
employees, agents, investors, attorneys, stockholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Except as expressly provided herein, the
Employee, on his own behalf and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that the Employee may possess against any of
the Releasees arising from any omissions, acts, facts, or damages that have
occurred up until and including the Effective Date of this Agreement, including,
without limitation:

a. any and all claims relating to or arising from the Employee’s employment
relationship with Solazyme and the transition and anticipated termination of
that relationship;

b. any and all claims relating to, or arising from, the Employee’s right to
purchase, or actual purchase of shares of stock of Solazyme, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law, based on facts and/or actions that have occurred prior
to the Effective Date (other than Employee’s ownership right to Solazyme stock
or equity awards and any vesting schedules in regard to such equity awards);

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

Page 3



--------------------------------------------------------------------------------

d. any and all claims for violation of any federal, state, or municipal statute,
including claims for discrimination, harassment, retaliation, attorneys’ fees,
or other claims arising under the federal Civil Rights Act of 1964 and 1991 (as
amended), and the California Fair Employment and Housing Act (“FEHA”), as
amended (including any claims for age, race, color, ancestry, national origin,
disability, medical condition, marital status, sexual orientation, gender,
gender identity, gender expression, religious creed, pregnancy, sex
discrimination and harassment); the Older Workers Benefits Protection Act; the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”); the
Employee Retirement Income and Securities Act (“ERISA”); the Family and Medical
Leave Act (“FMLA”); the California Family Rights Act (“CFRA”); the federal
Americans with Disabilities Act of 1990 (“ADA”); the Lilly Ledbetter Fair Pay
Act; the Immigration Reform and Control Act of 1986; the Equal Pay Act, of 1963,
as amended; California Business and Professions Code 17200; Uniform Trade
Secrets Act; Sarbanes-Oxley Act; any and all protections pursuant to
California’s Labor Code, laws, statutes or orders or the Fair Labor Standards
Act (“FLSA”); any wage and hour law (including any claim for waiting-time
penalties); privacy rights; and whistleblower protections;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by the Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

The Employee agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to the payments, benefits or obligations
incurred under this Agreement. Except as provided in section 4.b. above, this
release does not extend to Employee’s rights as an equity holder of Solazyme.
This release does not extend to the Employee’s contractual or common law rights
to an indemnity and/or defense to the extent he is entitled to one by virtue of
his employment with the Company and does not relate to claims released hereunder
or under the Separation Agreement. For avoidance of doubt, the Employee is not
releasing his rights to an indemnity and defense as they are set forth in the
Indemnity Agreement that he and Solazyme executed on or about April 29, 2011
(the “Indemnity Agreement”). This release does not release claims that cannot be
released as a matter of law, including, but not limited to, the Employee’s right
to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against Solazyme (with the understanding that any such
filing or participation does not give the Employee the right to recover any
monetary damages against Solazyme; the Employee’s release of claims herein bars
the Employee from recovering such monetary relief from Solazyme). The Employee
represents that he has made no assignment or transfer of any right, claim,
complaint, charge, duty, obligation, demand, cause of action, or other matter
waived or released by this Section.

 

Page 4



--------------------------------------------------------------------------------

5. Exclusion of ADEA/OWBPA. The Employee understands and acknowledges that he is
not waiving or releasing by this Agreement any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) or Older Workers Benefit
Protection Act (“OWBPA”), and further understands and agrees that this waiver
and release does not apply to any rights or claims that may arise under the ADEA
or OWBPA after the Effective Date of this Agreement. Notwithstanding the
foregoing, the Employee acknowledges and agrees that he is not aware of any
incidents or events that might give rise to any federal age related claims, does
not believe he has any basis otherwise for any federal age related claims, and
does not presently intend to assert any federal age related claims. Moreover,
the Employee understands and agrees that the Separation Agreement does include
an ADEA waiver, and fully complies with the requirements for such a waiver
(including, but not limited to, a 21-day review period and 7-day revocation
period).

6. Solazyme Release of Claims. Subject to the last sentence of this Section 6,
Solazyme releases and forever discharges the Employee, his personal
representatives and heirs from and against any and all claims, liabilities,
demands, costs, attorney fees, causes of action and damages, including all
consequential and incidental damages, whether known or unknown, arising from the
beginning of time to the Effective Date of this Agreement, including without
limitation those relating directly or indirectly to the Employee’s employment
with, and/or trustee position with, Solazyme and all claims for personal injury,
defamation, breach of contract, and violation of any federal, state constitution
or local statute, law or ordinance and the common law. It is understood and
agreed that except for the exceptions set forth in this Agreement and the last
sentence of this Section 6, this is a full and final release in complete
settlement of all claims and rights of every nature and kind whatsoever that
Solazyme has or may have against the Employee. Solazyme agrees that Solazyme
will never make any claim or demand against the Employee as to any matter
released under this Agreement. Notwithstanding the foregoing Solazyme does not
release the Employee from any claims resulting from any willful misconduct by
the Employee. As of the Effective Date of this Agreement, Solazyme is not aware
of any willful misconduct by the Employee.

7. California Civil Code Section 1542. The Parties acknowledge that they have
been advised to consult with legal counsel and are familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Parties, being aware of the above code section, agree to expressly waive any
rights they may have thereunder, as well as under any other statute or common
law principles of similar effect.

8. No Pending or Future Lawsuits. Each Party represents that he or it has no
lawsuits, claims, or actions pending in his or its names, or on behalf of any
other person or entity, against the other Party (and in the case of the Employee
against the other Releasees) and do not intend to bring any claims on his or its
behalf or on behalf of any other person or entity against the other Party (and
in the case of the Employee against the other Releasees).

 

Page 5



--------------------------------------------------------------------------------

9. Trade Secrets and Confidential Information/Solazyme Property. The Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of Solazyme’s trade secrets and confidential and proprietary information, and
assignment of inventions. The Employee’s signature below constitutes his
certification under penalty of perjury that other than documents relating to his
compensation, equity or employment performance, he has, or no later than the
Separation Date will have, returned all documents and other items provided to
the Employee by Solazyme, developed or obtained by the Employee in connection
with his employment with Solazyme, or otherwise belonging to Solazyme, except as
may be required to satisfy his obligations under a Consulting Agreement (the
“Consulting Agreement”) with Solazyme that may be entered into in conjunction
with the Separation Agreement.

10. No Cooperation. The Parties further agree that they will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the other Party (and in the case of the
Employee against the other Releasees) unless under a subpoena or other court
order to do so or as related directly to the ADEA or OWBPA. Each Party agrees
both to immediately notify the other Party upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees, the
Employee shall state no more than that he cannot provide counsel or assistance.

11. Non-Disparagement. Attached as Exhibit C is an agreed upon press release
concerning the Employee’s transition and planned departure from Solazyme that
the Parties will release within three (3) days after the Effective Date of this
Agreement. The Parties will utilize the contents of this statement both for
purposes of internal and external communications. In addition, the Employee
agrees not to disparage Solazyme, its parent and subsidiary entities, their
respective officers, directors, employees, stockholders and agents, or
Solazyme’s products, technologies, or business plans, in any manner likely to be
harmful to Solazyme or the other listed entities or persons, or their respective
business, business reputations or personal reputation. Likewise, Solazyme will
not disparage and agrees to direct its officers (Senior Vice Presidents and
above) and directors not to disparage the Employee in any manner likely to be
harmful to him or his business reputation or personal reputation. Nothing in
this Section will prevent any Party from responding accurately and fully to any
inquiry or request for information in the course of a government investigation
or as required by compulsion of law (including as required by a subpoena).

12. Breach. The Employee acknowledges and agrees that any material breach of
this Agreement, the Separation Agreement (to the extent executed by the
Employee), the Consulting Agreement (to the extent executed by the Employee), or
of any provision of the Confidentiality Agreement shall entitle Solazyme
immediately to cease providing any further consideration provided to the
Employee under this Agreement, the Separation Agreement or the Consulting
Agreement, except as provided by law, in addition to seeking any other
appropriate relief allowed by law or in equity.

13. No Admission of Liability. The Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by the Employee. No action taken by Solazyme hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by Solazyme of any fault
or liability whatsoever to the Employee or to any third party.

 

Page 6



--------------------------------------------------------------------------------

14. Non-Solicitation. The Employee acknowledges and agrees that information
regarding employees of Solazyme is confidential information, including without
limitation, the names of Solazyme employees, contractors or consultants;
information regarding the skills and knowledge of employees, contractors or
consultants of Solazyme; information regarding any past, present, or intended
compensation, benefits, policies and incentives for employees, contractors or
consultants of Solazyme; and information regarding the management and reporting
structure of Solazyme. As a reasonable measure to protect Solazyme from the harm
of such disclosure and use of its confidential information, trade secrets and
good-will established against it, the Employee acknowledges and confirms that
until the later of twelve (12) months after (i) the Effective Date and (ii) the
termination or expiration date of the Consulting Agreement (if executed by the
Employee), the Employee will not, directly or indirectly solicit or attempt to
solicit any person who is, an employee, contractor or consultant with Solazyme,
or otherwise solicit, encourage, cause or induce any such employee, contractor
or consultant to terminate such relationship with Solazyme.

15. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement and the
Separation Agreement.

16. Tax Consequences. Solazyme makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to the Employee or made on his behalf under the terms of this
Agreement, the Separation Agreement or the Consulting Agreement. The Employee
agrees and understands that he is responsible for payment, if any, of local,
state, and/or federal taxes on the payments and any other consideration provided
by Solazyme hereunder or pursuant to the Separation Agreement or the Consulting
Agreement, and any penalties or assessments thereon. The Employee further agrees
to indemnify and hold Solazyme harmless from any claims, demands, deficiencies,
penalties, interest, assessments, executions, judgments, or recoveries by any
government agency against Solazyme for any amounts claimed due from him on
account of (a) the Employee’s failure to pay or Solazyme’s failure to withhold,
or the Employee’s delayed payment of, federal or state taxes, or (b) damages
sustained by Solazyme by reason of any such claims, including attorneys’ fees
and costs.

17. Authority. Solazyme represents and warrants that the undersigned has the
authority to act on behalf of Solazyme and to bind Solazyme and all who may
claim through it to the terms and conditions of this Agreement. The Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

18. No Representations. Each Party represents that he or it has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither Party has
relied upon any representations or statements made by the other that are not
specifically set forth in this Agreement.

19. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without that provision or portion of provision.

 

Page 7



--------------------------------------------------------------------------------

20. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

21. Entire Agreement. This Agreement, together with the Confidentiality
Agreement, the Option Agreements, the RSU Agreements, the Indemnity Agreement
and the Separation Agreement, represents the entire agreement and understanding
between Solazyme and the Employee concerning the subject matter of this
Agreement and the Employee’s employment with Solazyme, transition of employment,
and anticipated separation from employment with Solazyme and the events leading
thereto and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and the Employee’s relationship with Solazyme.

22. No Oral Modification. This Agreement may only be amended in a writing signed
by the Employee and an executive officer of Solazyme.

23. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. The Employee consents
to personal and exclusive jurisdiction and venue in the County of San Mateo in
the State of California.

24. Effective Date. This Agreement will become effective on the date it has been
signed by both Parties (the “Effective Date”).

25. Counterparts. This Agreement may be executed in counterparts and by PDF or
facsimile, and each counterpart, PDF and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

26. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when sent by electronic mail or facsimile (provided that receipt is
confirmed), when delivered via overnight courier (such notice effective as of
the first business day following delivery of the notice to the overnight
courier) or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address that he most recently communicated to
Solazyme in writing. In the case of Solazyme, mailed notices shall be addressed
to Solazyme’s corporate headquarters, and all notices shall be directed to the
attention of the General Counsel.

27. Voluntary Execution of Agreement. Each Party understands and agrees that it
or he executed this Agreement voluntarily, without any duress or undue influence
on the part or behalf of the other Party or any third party, with the full
intent of releasing all of their claims against the other (and in the case the
Employee, the other Releasees), except as specified herein. The Employee
acknowledges that:

 

  (a) He has read this Agreement;

 

  (b) He has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

Page 8



--------------------------------------------------------------------------------

  (c) He understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) He is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    Harrison Dillon, an individual Dated: September 5, 2013    

/s/ Harrison Dillon

   

Harrison Dillon

    SOLAZYME, INC. Dated: September 5, 2013     By    /s/ Jonathan Wolfson      
Name: Jonathan Wolfson       Title: CEO

 

Page 9